Exhibit 10.6





SEVERANCE AGREEMENT




This Severance Agreement (hereinafter the "Agreement") is made and entered into
on August 5, 2003, (hereinafter the “Effective Date”), by and between THOMAS A.
GOLUB, an individual residing in the City of Atlanta, Georgia  (hereinafter the
“Executive”) and HILB, ROGAL AND HAMILTON COMPANY, a Virginia corporation with
its corporate offices located at 4951 Lake Brook Drive, Suite 500, Glen Allen,
Virginia 23060  (hereinafter the "Company").




WHEREAS, the Company and the Executive entered into an Employment Agreement on
or about May 10, 2002 (hereinafter the “Employment Agreement”), whereby the
Executive was employed by the Company as an Executive Vice President of the
Company and President and Chief Executive Officer of Hobbs Group, LLC, a
Delaware limited liability company (hereinafter “Hobbs”); and




WHEREAS, the Executive and the Company, in lieu of any dispute concerning the
terms of the Employment Agreement, have agreed that the Executive shall resign
his positions with the Company and Hobbs, thereby terminating the Employment
Agreement, and shall resign all of his positions as a member of the Board of
Directors and officer for the Company, Hobbs and their subsidiaries and related
or affiliated companies;




NOW, THEREFORE, in consideration of the promises and covenants contained herein,
and intending to be legally bound hereby, the parties agree as follows:




1.

Resignation of Employment.




The Executive agrees to and hereby resigns his positions as Executive Vice
President for the Company and President and Chief Executive Officer of Hobbs
effective August 5, 2003.   Pursuant to Section I(B)(3) of the Employment
Agreement, the Executive’s resignation of these positions shall terminate the
term of the Employment Agreement as of the effective date of resignation.  The
Executive further agrees to and hereby resigns all of his positions as a member
of the Board of Directors and officer of the Company, Hobbs and their
subsidiaries and related or affiliated companies effective August 5, 2003.  The
Executive agrees to undertaken all actions necessary to effectuate such
resignations.




2.

Compensation.




The Company agrees to pay and provide to the Executive the following
compensation and benefits from August 1, 2003 until June 30, 2005 (hereinafter
the “Agreement Term”):




(A)

Salary.




During the Agreement Term, the Company shall pay the Executive an annual base
salary of $600,000, payable in semi-monthly installments on the 15th and last
business day of each calendar month.









 



--------------------------------------------------------------------------------


(B)

Annual Incentive Bonus.




During the Agreement Term, in addition to the base salary to be paid to the
Executive under Section 3(A), the Executive shall be paid an annualized
incentive bonus of $500,000, payable as set forth below.  The Executive will be
paid an annual incentive bonus of $500,000 for fiscal years 2003 and 2004,
payable in February, 2004 and 2005, respectively, and $250,000 for the first
half of fiscal year 2005, payable in August 2005.  Executive agrees that the
$500,000 annualized incentive bonus for fiscal year 2003 paid hereunder shall
satisfy the Company’s obligation to make payment for any portion of such bonus
earned for the first half of fiscal year 2003 under the Employment Agreement and
that the sole amount to which Executive will be entitled for any bonus or
annualized incentive bonus for fiscal year 2003 is the annualized incentive
bonus described herein.




(C)

Ancillary Benefits.




During the Agreement Term, the Company will provide and pay all premiums for
health, dental, and vision insurance for the Executive which is the same as or
substantially equivalent to that offered to employees of Hobbs and/or HRH at
that time, subject to the terms and conditions of such insurance plans.




(D)

Stock Options and Vesting.




The Company granted to the Executive 125,000 nonqualified stock options under
the Company’s 2000 Stock Incentive Plan pursuant to the Employment Agreement and
75,000 nonqualified stock options pursuant to a separate stock options agreement
(hereinafter the “Stock Options Agreement”).  As of the date of execution of
this Agreement by the Executive and the Company, these 200,000 nonqualified
stock options shall be fully vested, and the Executive shall have ninety (90)
days from such date to exercise such options, pursuant to the Employment
Agreement and Stock Options Agreement.




3.

Announcement of Resignation.




The Company and the Executive have mutually agreed to the use of the document
attached hereto as Exhibit A as an announcement for the resignation of the
Executive’s positions with the Company and Hobbs, as described herein.  The
Company shall have the exclusive right to determine when the publication of
Exhibit A or any other announcement of Executive’s resignation is made; provided
that such announcement shall occur within sixty (60) days of the execution of
this Agreement. The Company and the Executive further agree that any public
communications regarding such resignation will be subject to the Executive’s
reasonable approval prior to its public publication.  This provision, however,
shall not apply to any public filing required by law or the Company’s By-Laws
regarding the Executive’s resignation, which the Company agrees shall not be
materially inconsistent with the language set forth in Exhibit A.  Executive
shall comply with all reasonable requests regarding compliance with the law or
Company By-Laws.





2



--------------------------------------------------------------------------------


4.

Confidentiality.




For purposes of this Agreement, “Confidential Information” shall mean any
information of a proprietary or confidential nature and trade secrets of the
Company, Hobbs and their affiliates relating to the business of the Company,
Hobbs and their affiliates that have not previously been publicly released by
duly authorized representatives of the Company.  The Executive agrees to regard
and preserve as confidential all Confidential Information pertaining to the
Company’s, Hobbs’ and their affiliates’ businesses that has been obtained by the
Executive in the course of his employment with the Company, whether he has such
information in his memory or in writing or other physical form.  The Executive
shall not, without written authority from the Company to do so, use for his
personal benefit or his personal purposes, unrelated to business of the Company,
nor disclose to others any Confidential Information of the Company, Hobbs or
their affiliates.  This provision shall not apply after the Confidential
Information has been voluntarily disclosed to the public by a duly authorized
representative of the Company, independently developed and disclosed by others,
or otherwise enters the public domain through lawful means.  For the purpose of
Sections 4 – 10 of this Agreement, references to the “Company” shall include,
without limitation, Hobbs and its subsidiaries and affiliates, whether or not
expressly stated.




5.

Removal of Documents or Objects.




The Executive agrees not to remove from the premises of the Company, except as
specifically permitted in writing by the Company, any document or object
containing or reflecting any Confidential Information of the Company, Hobbs or
their affiliates.  The Executive recognizes that all documents or material
containing Confidential Information developed by him or by someone else in the
course of employment by the Company, Hobbs or their affiliates, are the
exclusive property of the Company.  Notwithstanding anything in the foregoing,
Executive and Company agree to arrange a mutually convenient date and time for
the Executive to remove his personal belongings from the premises of the
Company.




6.

Nonpiracy Covenants.




(A)

For the purpose of this Agreement, the following terms shall have the following
meanings:




(1)

“Customers” shall be limited to those customers of the Company (including Hobbs
and its affiliates) or its affiliates for whom there is an insurance policy or
bond in force or to or for whom the Company or its affiliates are rendering
services as of the date of execution of this Agreement;




(2)

“Prohibited Services” shall mean services in the fields of insurance performed
by the Company, Hobbs or their affiliates, their agents or employees in any
other business engaged in or by the Company, Hobbs or their affiliates on the
date of execution of this Agreement.  “Fields of Insurance” does not include
title insurance, but does include all lines of insurance sold by the Company or
its affiliates, including property and casualty, life, group, accident, health,
disability, and annuities;




(3)

“Restricted Period” shall mean the Agreement Term.




3



--------------------------------------------------------------------------------


(B)

The Executive recognizes that over a period of many years the Company has
developed, at considerable expense, relationships with, and knowledge about,
Customers which constitute a major part of the value of the Company.  During the
course of his employment by the Company, the Executive has had substantial
contact with and has obtained substantial knowledge about these Customers.  In
order to protect the value of the Company’s business, the Executive covenants
and agrees that he shall not, directly or indirectly, for his own account or for
the account of any other person or entity, as an owner, stockholder, director,
employee, partner, agent, broker, consultant or other participant during the
Restricted Period:




(1)

solicit a Customer for the purpose of providing Prohibited Services to such
Customer; or




(2)

accept an invitation from a Customer for the purpose of providing Prohibited
Services to such Customer.




Subsections (1) and (2) are separate and divisible covenants; if for any reason
one covenant is held to be illegal, invalid or unenforceable, in whole or in
part, the remaining covenant shall remain valid and enforceable and shall not be
affected thereby.  Further, the periods and scope of the restrictions set forth
in any such subsection shall be reduced by the minimum amount necessary to
reform such subsection to the maximum level of enforcement permitted to the
Company by the law governing this Agreement.  Additionally, the Executive agrees
that no separate geographic limitation is needed for the foregoing nonpiracy
covenants as such are not a prohibition of the Executive’s employment in the
insurance agency business and are already limited to only those entities which
are included within the definition of “Customer.”




7.

Nonraiding of Employees.




The Executive covenants that during the Restricted Period specified in Section 6
hereof, he will not solicit, induce or encourage for the purposes of employing
or offering employment to any individuals who, as of the date of execution of
this Agreement, are employees of the Company, Hobbs or their affiliates, nor
will he directly or indirectly solicit, induce or encourage any of the
Company’s, Hobbs’ or their affiliates’ employees to seek employment with any
other business, whether or not the Executive is then affiliated with such
business.




8.

Notification of Former and New Employment.




During the Restricted Period specified in Section 6 hereof, the Executive
covenants to notify any prospective employer or joint venturer, which is a
competitor of the Company, Hobbs or their affiliates of this Agreement with the
Company; and if the Executive accepts employment or establishes a relationship
with such competitor, the Executive covenants to notify the Company immediately
of such relationship.  If the Company reasonably believes that the Executive is
affiliated or employed by or with a competitor of the Company, Hobbs or their
affiliates during the Restricted Period, then the Executive grants the Company
the right to forward a copy of this Agreement to such competitor.





4



--------------------------------------------------------------------------------


9.

Liquidated Damages.




(A)

If the Executive breaches Sections 5 or 6 of this Agreement, the Company may, at
its sole option, seek liquidated damages with respect to each Customer procured
by or through the Executive, directly or indirectly, in violation of Sections 5
or 6 of this Agreement (with such Customers being hereafter referred to as “Lost
Customers”).  The Executive acknowledges that it would be difficult to calculate
damages incurred by the Company in the event of such a breach and that the
following liquidated damages clause, when so elected by the Company, is
necessary and reasonable for the protection of the Executive.  The Executive
also acknowledges that the Company, at its sole option, may or may not choose to
exercise this liquidated damages provision as to some or all Lost Customers.
 Whether or not the Company seeks liquidated or actual damages, the Company
shall retain the right to obtain injunctive relief with respect to any Lost
Customer and with respect to any other actions by the Executive which breach
this Agreement.  Finally, the Executive acknowledges that he has no right
whatsoever to force the Company to exercise this liquidated damages provision,
and that such choice remains entirely the Company’s.  Liquidated damages shall
be calculated as follows:




(1)

A Lost Customer shall be valued at 150% of the gross revenue to the Company in
the most recent twelve (12) month period preceding the date of loss of such
account.  If such Lost Customer had not been a Customer of the Company for an
entire twelve (12) month period, such liquidated damages shall be 150% of the
gross revenue which would have been, in the absence of a breach by the
Executive, realized by the Company in the initial twelve (12) month period of
such Customer being served by the Company.




(2)

The Executive acknowledges that the foregoing damage amounts are fair and
reasonable, that an industry rule of thumb for the valuation of any agency is
150% of revenue and that, on the margin, selected accounts may be worth much
more than 150% of their annual revenue to an agency.




(B)

The Executive shall pay such liquidated damages to the Company within ninety
(90) business days after a final order is entered by the Arbitrator and received
by the Executive ordering the Executive to make such payment.  Thereafter such
liquidated damages shall bear interest at the prime rate of interest in effect
at the Bank of Virginia.  The Executive acknowledges that a broker of record
letter granted during the Restricted Period, if applicable, by a Customer in
favor of the Executive or any person or entity with whom or which the Executive
is directly affiliated shall be prima facie evidence of a violation of Section 6
of this Agreement and establishes a rebuttable presumption in favor of the
Company that Section 6 of this Agreement has been violated by the Executive.
 Further, the Executive acknowledges that if the Restricted Period is applicable
to him, he has an affirmative duty to inform such Customer that he can not
accept its business until after the Restricted Period.




(C)

The Executive agrees that the foregoing remedies shall be cumulative and not
exclusive, shall not be waived by any partial exercise or nonexercise thereof
and shall be in addition to any other remedies available to the Company at law
or in equity.




10.

Tolling of Restrictive Covenants During Violation.




If a material breach by the Executive of any of the restrictive covenants of
this Agreement occurs, the Executive agrees that the restrictive period of each
such covenant so materially violated


5



--------------------------------------------------------------------------------


shall be extended by a period of time equal to the period of such material
violation by the Executive.  It is the intent of this Section that the running
of the restricted period of a restrictive covenant shall be tolled during any
period of material violation of such covenant so that the Company shall get the
full and reasonable protection for which it contracted (but never more than what
was contracted) and so that the Executive may not profit by his material breach.
 For example, if a violation of the Nonpiracy Covenants of Section 6 occurs and
continues for 10 days, then the Restricted Period shall be that period of time
necessary to get the bargained for period of compliance, excluding the 10 days
of noncompliance.




11.

Notices.




All notices and other communications which are required or may be given under
this Agreement shall be in writing and shall be deemed to have been given if
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid:




(A)

If to the Company, to it at the following address:




4951 Lake Brook Drive, Suite 500

Glen Allen, Virginia  23060

Attn:  Chairman of the Board




(B)

If to the Executive, to him at the following address:




1905 Sugarloaf Club Drive

Duluth, Ga, 30097

Attn:  Thomas A. Golub




With a copy to:




Munger & Stone, LLP

2850 First Union Plaza,

999 Peachtree Street, NE

Atlanta, Georgia 30309

Attn:  Benjamin A. Stone




or to such other place as either party shall have specified by notice I writing
to the other.  A copy of any notice or other communication given under this
Agreement shall also be sent to the Secretary and Treasurer of the Company
addressed to such officers at the then principal office of the Company.




12.

Governmental Regulation.




Nothing contained in this Agreement shall be construed so as to require
commission of any act contrary to law and whenever there is any conflict between
any provision of this Agreement and any statute, law, ordinance, order or
regulation, the latter shall prevail, but in such event any such provision of
this Agreement shall be curtailed and limited only to the extent necessary to
bring it within the legal requirements.




6



--------------------------------------------------------------------------------


13.

Arbitration.




Any dispute or controversy as to the interpretation, construction, application
or enforcement of, or otherwise arising under or in connection with this
Agreement, shall be submitted at the request of either party hereto for
mandatory, final and binding arbitration in the City of Richmond, Virginia, in
accordance with the commercial arbitration rules then prevailing of the American
Arbitration Association.  The Company and Executive waive the right to submit
any controversy or dispute to a Court and/or a jury.  Any award rendered therein
shall provide the full remedies available to the parties under the applicable
law and shall be final and binding on each of the parties hereto and their
heirs, executors, administrators, successors and assigns and judgment may be
entered thereon in any court having jurisdiction.  The prevailing party in any
such arbitration shall be entitled to an award by the arbitrator of all
reasonable attorneys’ fees and expenses incurred in connection with the
arbitration.




14.

Indemnification by the Company.




The Company shall defend, indemnify and hold harmless the Executive to the
fullest extent permitted by the laws of the Commonwealth of Virginia, against
any and all claims, causes of actions, damages and expenses (including all legal
fees and expenses) in any threatened, pending or completed action, arising out
of or relating in any way to action or conduct by the Executive during the term
of his employment with the Company under the Employment Agreement and by reason
of the fact that the Executive was a representative of the Company, was serving
at the request of the Company, was acting within the scope of his employment
under the Employment Agreement, or was acting in his capacity  as a director of
the Company.  If the Company contends that any action or conduct by the
Executive was not within the course of his employment or is otherwise not
subject to this provision, the Company shall pay to the Executive all defense
costs and expenses to defend such an action and shall only be entitled to
reimbursement of such fees and expenses if after a final adjudication, including
all available appeals, there is a holding that the Executive was not entitled to
the defense and indemnification under this provision.




15.

Governing Law.




This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Virginia.




16.

Divisibility.




Should an arbitrator declare any provision of this Agreement to be invalid, such
declaration shall not affect the validity of the remaining portion of any such
provision or the validity of any other term or provision of this Agreement as a
whole or any part thereof, other than the specific portion declared to be
invalid.




17.

Headings.




The headings to the Sections and Paragraphs of this Agreement are for
convenience of reference only and in case of any conflict the text of this
Agreement, rather than the headings, shall control.


7



--------------------------------------------------------------------------------


18.

Successor and Assigns.




This Agreement is binding upon and shall inure to the benefit of the successors
and assigns of the Company and the heirs, executors and legal representatives of
the Executive.




19.

Entire Agreement.




This Agreement contains the entire understanding of the parties with respect to
the subject matter contained herein and supersedes all prior agreements,
arrangements and understandings relating to the subject matter, including
without limitation the Employment Agreement and any other employment or other
agreement between the Executive and the Company, Hobbs, or any of their
subsidiaries or affiliates.  This Agreement, however, does not affect or limit
in any manner the Executive’s right to payment or benefits to which the
Executive may be entitled under the Purchase Agreement between the Company and
Hobbs dated May 10, 2002.  This Agreement may only be amended by a written
agreement signed by the parties hereto or their duly authorized representatives.







HILB, ROGAL AND HAMILTON COMPANY,










By:

/s/ A. Brent King              

 A. Brent King




Title:

Vice President, Associate General Counsel

and Assistant Secretary







Date:

  August 5, 2003   










THOMAS A. GOLUB,







/s/ Thomas A. Golub              




Date:

  August 5, 2003   




8



--------------------------------------------------------------------------------

EXHIBIT A




After __ years with the Hobbs Group, LLC, and one year with the Hilb, Rogal and
Hamilton Company, Tom Golub has informed the company of his decision to resign
effective August 5, 2003 in order to pursue other personal and business
interests.  Tom has been an invaluable member of the Hobbs and HRH families, and
his presence will be greatly missed.  We wish Tom the best in his future
endeavors.















 





